Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lukaczyk et al. (US 201700144771).
Re’ Claim 1. Lukaczyk discloses A propulsion assembly for an aircraft, the propulsion assembly comprising:
a housing 236;
a single axis gimbal (230, 232, 234) coupled to the housing and configured to tilt relative to the housing about a single axis; and
a propulsion system 202 coupled to and operable to tilt with the gimbal, the propulsion system including an electric motor 209 having an output drive and a rotor assembly having a plurality of rotor blades 204, the rotor assembly rotatable with the output drive of the electric motor in a rotational plane to generate thrust having a thrust vector with a direction (clearly understood from drawings);
wherein, actuation of the gimbal tilts the propulsion system including the electric motor and the rotor assembly relative to the housing to change the rotational plane of the rotor assembly relative to the housing, thereby controlling the direction of the thrust vector (See series of Figures 4, 5, 6).

Re’ Claim 3. Lukaczyk discloses The propulsion assembly as recited in claim 1 wherein the single axis passes through the propulsion system (shown in the figures The propulsion system including all of the elements 230 and rotor assembly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukaczyk et al. (US 201700144771)
Re’ Claim 4-8. Lukaczyk does not explicitly disclose The propulsion assembly as recited in claim 1 wherein the propulsion system has a center of mass in hover and wherein the single axis passes through the center of mass in hover. wherein the propulsion system has a center of mass and a CG in hover and wherein the single axis passes through the propulsion system at a location within a predetermined distance of the center of mass and the CG in hover. Fig 1 and 12 show the axis passing through apart of the system in which it makes sense to be the center of mass although the explicit teaching is not disclosed. It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the axis through the center of mass as it would allow for rotation with the least amount of moment force on the system. It further would have been obvious to one of ordinary skill in the art to allow for an offset in order to bias or promote a flight characteristic that would try to auto adjust the system.
Re’ Claim 9-11. Lukaczyk does not explicitly disclose The propulsion assembly as recited in claim 1 wherein a maximum angle of the thrust vector relative to the housing is between about ten degrees and about thirty degrees about fifteen degrees and about twenty-five degrees, or about twenty degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the maximum range of the system to a . 


Claim 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al. (US 20160144957) in view of Lukaczyk et al. (US 201700144771).
Re’ Claim 12. Claridge discloses An aircraft comprising:
an airframe 100;
a distributed thrust array attached to the airframe, the distributed thrust array including a plurality of propulsion assemblies 108, 110; and
a flight control system operable to independently control each of the propulsion assemblies (Para 19);
each propulsion assembly comprising:
a housing 108;
a propulsion system coupled to and operable to tilt with the gimbal, the propulsion system including an electric motor (paragraph 20) having an output drive and a rotor assembly having a plurality of rotor blades 110, the rotor assembly rotatable with the output drive of the electric motor in a rotational plane to generate thrust having a thrust vector with a direction;
wherein, actuation of each gimbal is operable to tilt the respective propulsion system including the electric motor and the rotor assembly relative to the airframe to change the rotational plane of the respective rotor assembly relative to the airframe, thereby controlling the direction of the respective thrust vector.
Claridge does not teach a single axis gimbal coupled to the housing and configured to tilt relative to the housing about a single axis; and a propulsion system coupled to and operable to tilt with the gimbal, the rotor assembly rotatable with the output drive of the electric motor in a rotational plane 
wherein, actuation of each gimbal is operable to tilt the respective propulsion system including the electric motor and the rotor assembly relative to the airframe to change the rotational plane of the respective rotor assembly relative to the airframe, thereby controlling the direction of the respective thrust vector.
Lukaczyk teaches the gimbal 230 232, 234 coupled to a housing 236 and configured to tilt relative to the housing about a single axis; and a propulsion system 202 coupled to and operable to tilt with the gimbal, the rotor assembly rotatable with the output drive of the electric motor in a rotational plane 
wherein, actuation of each gimbal is operable to tilt the respective propulsion system including the electric motor 209 and the rotor assembly relative to the airframe to change the rotational plane of the respective rotor assembly relative to the airframe, thereby controlling the direction of the respective thrust vector. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the gimbaled means of Lukaczyk in the invention of Claridge in order to as stated in Lukaczyk use tilted thrusters for a wider variety of flight modes and aerial maneuvers. 
Re’ Claim 13. Claridge further teaches The aircraft as recited in claim 12 further comprising a thrust-borne flight mode Fig 1A and a wing-borne flight mode 1B. 

Re’ Claim 15. The aircraft as recited in claim 12 wherein the distributed thrust array further comprises at least four propulsion assemblies 108, 110 Fig 1.
Re’ Claim 16. The aircraft as recited in claim 12 wherein each propulsion assembly further comprises a line replaceable propulsion unit 108, 110.
Re’ Claim 17-18. The combination of Claridge and Lukaczyk teach The aircraft as recited in claim 12 wherein the distributed thrust array is operable to provide yaw authority in hover responsive to differential thrust vectoring wherein the distributed thrust array is operable to provide movement authority in hover responsive to thrust vectoring (as would be operable using the thrust speed control as well as the vectoring control). . It would have been obvious to one of ordinary skill in the art at the time of the invention to use the gimbaled means of Lukaczyk in the invention of Claridge in order to as stated in Lukaczyk use tilted thrusters for a wider variety of flight modes and aerial maneuvers.
Re’ Claim 19-20. Claridge and Lukaczyk do not explicitly disclose The propulsion assembly as recited in claim 1 wherein a maximum angle of the thrust vector relative to the housing is between about ten degrees and about thirty degrees about fifteen degrees and about twenty-five degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the maximum range of the system to a desired degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case it would be pertinent to adjust the maximum angle to limit or expand flight characteristics and capabilities. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642